Name: 2004/912/EC: Council Decision of 25 October 2004 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Swiss Confederation on the date of application of the Agreement between the European Community and the Swiss Confederation providing for measures equivalent to those laid down in Council Directive 2003/48/EC of 3 June 2003 on taxation of savings income in the form of interest payments
 Type: Decision
 Subject Matter: Europe;  financial institutions and credit;  taxation;  national accounts;  European construction
 Date Published: 2004-12-29

 29.12.2004 EN Official Journal of the European Union L 385/50 COUNCIL DECISION of 25 October 2004 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Swiss Confederation on the date of application of the Agreement between the European Community and the Swiss Confederation providing for measures equivalent to those laid down in Council Directive 2003/48/EC of 3 June 2003 on taxation of savings income in the form of interest payments (2004/912/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 94 in conjunction with Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 17(2) of the Agreement between the European Community and the Swiss Confederation providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments provides that, subject to the conditions set out therein, Switzerland and where applicable the Community shall effectively implement and apply this Agreement from 1 January 2005. (2) Pursuant to Article 18(1), the application of the Agreement is conditional on the adoption and implementation by certain dependent or associated territories of the Member States and by the United States of America, Andorra, Liechtenstein, Monaco and San Marino respectively of measures which conform with or are equivalent to those contained in the Directive or the Agreement. Under Article 18(2), if the Contracting Parties do not, at least six months prior to the date referred to in Article 17(2) (1 January 2005), decide that the condition will be met, they shall, by common accord, adopt a new date for the purposes of Article 17(2). No such decision was taken. (3) Not all the third countries in question will be in a position to implement the measures referred to in Article 18(1) by 1 January 2005. Moreover, it will only be possible for Switzerland to implement and apply this Agreement from 1 July 2005 and this on the condition that Swiss constitutional requirements will be met by that date. It appears that each of the third countries and dependent or associated territories referred to in Article 18(1) of the Agreement will also be able to meet the conditions set out in that paragraph by 1 July 2005. (4) The date of 1 July 2005 should therefore be adopted as the new date for the purposes of Article 17(2) of the Agreement, in accordance with Article 18(2) of the Agreement. (5) The Agreement in the form of an Exchange of Letters providing for a new date of application of the Agreement on taxation of savings income in the form of interest payments should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Swiss Confederation on the date of application of the Agreement between the European Community and the Swiss Confederation providing for measures equivalent to those laid down in Council Directive 2003/48/EC of 3 June 2003 on taxation of savings income in the form of interest payments is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Done at Luxembourg, 25 October 2004. For the Council The President R. VERDONK AGREEMENT in the form of an Exchange of Letters between the European Community and the Swiss Confederation on the date of application of the Agreement between the European Community and the Swiss Confederation providing for measures equivalent to those laid down in Council Directive 2003/48/EC of 3 June 2003 on taxation of savings income in the form of interest payments Sir, I have the honour to refer to the Agreement between the European Community and the Swiss Confederation providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments. The Agreement, which will be ratified or approved by the Contracting Parties in accordance with their own procedures, will be applied from a date determined in accordance with the procedure set out in Article 18(2) of the Agreement. Article 18(2) provides that the Contracting Parties shall decide by common accord at least six months before the date referred to in Article 17(2) of the Agreement (1 January 2005) whether the condition set out in article 18(1) of the Agreement will be met and if they do not decide that the condition will be met shall adopt, by common accord, a new date for application of the Agreement. Article 18(1) provides that the application of the Agreement will be conditional on the adoption and implementation by the dependent or associated territories of the Member States mentioned in the report of the Council (Economic and Financial Questions) to the European Council of Santa Maria da Feira of 19 and 20 June 2000, as well as by the United States of America, Andorra, Liechtenstein, Monaco and San Marino respectively of measures which conform with or are equivalent to those contained in the Directive or the Agreement, with the exception of Article 15 of the Agreement, and providing for the same dates of implementation. On the basis of the negotiations that have taken place between the European Community and the Swiss Confederation I understand that it will in accordance with Article 17(2) of the Agreement only be possible for the Swiss Confederation to apply the Agreement from 1 July 2005 and this on the understanding that Swiss constitutional requirements will be met by that date. I request your confirmation that the date of 1 July 2005 is acceptable to you as the new date for application of the Agreement as provided for in Article 18(2) of the Agreement and that the Swiss Government will do its utmost to ensure that this date will be respected. I also request you to confirm that on the basis of the information provided in the negotiations held on 21 June 2004, and without prejudice to the next paragraph the Swiss Confederation accepts that the conditions of Article 18(1) will be met. I accept that Switzerland is obliged to apply the provisions of the Agreement as from 1 July 2005 only if all EU Member States and each of the countries and territories mentioned in Article 18(1) of the Agreement apply the savings tax measures mentioned therein from that same date. The same condition shall also apply for each EU Member State. Please accept, Sir, the assurance of our highest consideration, Hecho en Luxemburgo, el V Lucemburku dne UdfÃ ¦rdiget i Luxembourg, den Geschehen zu Luxemburg am Luxembourg, Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Done at Luxembourg, Fait Ã Luxembourg, le Fatto a Lussembourgo, addÃ ¬ LuksemburgÃ , Priimta Liuksemburge, Kelt Luxembourgban, MagÃ §mul fil-Lussemburgu, Gedaan te Luxemburg, SporzÃ ¿dzono w Luksemburgu, dnia Feito em Luxemburgo, V Luxemburgu V Luxembourgu, Tehty Luxemburgissa UtfÃ ¤rdat i Luxemburg den Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Sir, I have the honour to acknowledge receipt of your letter of today's date, which reads as follows: Sir, I have the honour to refer to the Agreement between the European Community and the Swiss Confederation providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments. The Agreement, which will be ratified or approved by the Contracting Parties in accordance with their own procedures, will be applied from a date determined in accordance with the procedure set out in Article 18(2) of the Agreement. Article 18(2) provides that the Contracting Parties shall decide by common accord at least six months before the date referred to in Article 17(2) of the Agreement (1 January 2005) whether the condition set out in article 18(1) of the Agreement will be met and if they do not decide that the condition will be met shall adopt, by common accord, a new date for application of the Agreement. Article 18(1) provides that the application of the Agreement will be conditional on the adoption and implementation by the dependent or associated territories of the Member States mentioned in the report of the Council (Economic and Financial Questions) to the European Council of Santa Maria da Feira of 19 and 20 June 2000, as well as by the United States of America, Andorra, Liechtenstein, Monaco and San Marino respectively of measures which conform with or are equivalent to those contained in the Directive or the Agreement, with the exception of Article 15 of the Agreement, and providing for the same dates of implementation. On the basis of the negotiations that have taken place between the European Community and the Swiss Confederation I understand that it will in accordance with Article 17(2) of the Agreement only be possible for the Swiss Confederation to apply the Agreement from 1 July 2005 and this on the understanding that Swiss constitutional requirements will be met by that date. I request your confirmation that the date of 1 July 2005 is acceptable to you as the new date for application of the Agreement as provided for in Article 18(2) of the Agreement and that the Swiss Government will do its utmost to ensure that this date will be respected. I also request you to confirm that on the basis of the information provided in the negotiations held on 21 June 2004, and without prejudice to the next paragraph the Swiss Confederation accepts that the conditions of Article 18(1) will be met. I accept that Switzerland is obliged to apply the provisions of the Agreement as from 1 July 2005 only if all EU Member States and each of the countries and territories mentioned in Article 18(1) of the Agreement apply the savings tax measures mentioned therein from that same date. The same condition shall also apply for each EU Member State. Please accept, Sir, the assurance of our highest consideration,. On the basis of the negotiations that have taken place between the European Community and the Swiss Confederation I am able to confirm the agreement of the Swiss Confederation to a new date of application of the aforementioned Agreement of 1 July 2005 on the condition that Swiss constitutional requirements will be met by that date. I confirm that the Swiss Government will do its utmost to ensure that this date will be respected. I confirm that subject to technical verification by my services of the information provided in the negotiations held on 21 June 2004, which will be confirmed by me in advance of the signing of the Agreement on the basis of finalised versions of the appropriate agreements, the Swiss Confederation accepts that the conditions of Article 18(1) will be met without prejudice to the point made in the following paragraph. I agree that Switzerland is obliged to apply the provisions of the Agreement as from 1 July 2005 only if all EU Member States and each of the countries and territories mentioned in Article 18(1) of the Agreement apply the savings tax measures mentioned therein from that same date. I accept that the same condition shall also apply for each EU Member State. Please accept, Sir, the assurance of our highest consideration, Geschehen zu Luxemburg am Fait Ã Luxembourg, le Fatto a Lussembourgo, addÃ ¬ Hecho en Luxemburgo, el V Lucemburku dne UdfÃ ¦rdiget i Luxembourg, den Luxembourg, Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Done at Luxembourg, LuksemburgÃ , Priimta Liuksemburge, Kelt Luxembourgban, MagÃ §mul fil-Lussemburgu, Gedaan te Luxemburg, SporzÃ ¿dzono w Luksemburgu, dnia Feito em Luxemburgo, V Luxemburgu V Luxembourgu, Tehty Luxemburgissa UtfÃ ¤rdat i Luxemburg den FÃ ¼r die Schweizerische Eidgenossenschaft Pour la ConfÃ ©dÃ ©ration suisse Per la Confederazione svizzera